Citation Nr: 0011607
Decision Date: 05/04/00	Archive Date: 09/08/00

DOCKET NO. 97-18 735                   DATE MAY 04, 2000

On appeal from the Department of Veterans Affairs Regional Office in
Columbia, South Carolina

ORDER

The following corrections are made in a decision issued by the Board in this
case on May 3, 2000:

On the second line under the Heading THE ISSUE on the first page, "veteran"
is corrected to read "appellant."

On the second line under the Heading CONCLUSION OF LAW on page 4, "veteran"
is corrected to read "appellant."

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals





Citation Nr: 0011607  
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-18 735 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits under Chapter 35 of Title 38, United States Code, 
for the period during which the veteran pursued a bachelor's 
degree between January 1990 and May 1993.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran, upon whose service the benefits at issue are 
based, had active military duty from August 1963 to July 
1967.  The appellant is the veteran's son.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

As an initial matter, the Board notes that the present record 
before us does not contain the usual documents that would 
show a particular claim has been perfected on appeal.  It is 
missing a notice of disagreement, a statement of the case and 
a substantive appeal.  Nevertheless, the appellant was 
scheduled to appear at a hearing before a member of the Board 
at the RO, and he in fact, provided testimony to the 
undersigned at a hearing conducted there in January 2000, 
regarding the issue identified on the preceding page.  A 
transcript of that hearing has been associated with the file.    

Furthermore, at that hearing, the appellant provided a 
photocopy to the undersigned of an October 1995 Certificate 
of Eligibility showing the appellant to be entitled to Title 
38, Chapter 35, benefits for a period not to exceed 45 
months, and for which entitlement had to be used by October 
1997; as well as an undated, unsigned statement of the case 
which addressed the issue set forth on the title page of this 
decision, and which itself reflected that a notice of 
disagreement regarding this matter had been received in March 
1996.  Elsewhere, the record also contains what appears to be 
a computer screen print-out, dated in October 1997, on which 
it is reflected that a substantive appeal was received from 
the appellant in May 1996, regarding his disagreement 
concerning the award of Title 38, Chapter 35, benefits.

Thus, there is indirect evidence that a decision regarding 
the appellant's eligibility for benefits under the provisions 
of Title 38, Chapter 35, was made in October 1995; that the 
appellant expressed disagreement with that decision in March 
1996; that a statement of the case was subsequently issued 
regarding the matter; and that, in May 1996, the appellant 
had submitted a substantive appeal with respect to this 
issue.  Although all of the actual documents reflecting the 
occurrence of these events are not associated with the claims 
file, the Board will, in the interest of fairness, consider 
the issue addressed by the appellant, at his Travel Board 
hearing before the undersigned in January 2000, as properly 
developed on appeal.  


FINDINGS OF FACT

1.  The appellant earned his bachelor's degree in 1993.  

2.  In January 1995, the RO determined that service 
connection for the cause of the veteran's death was 
warranted, based on a 1994 amendment to 38 U.S.C.A. § 1116, 
which permitted presumptive service connection for, among 
other things, the lung cancer that caused the death of the 
veteran in October 1989.  

3.  In October 1995, it was determined that the appellant was 
entitled to Chapter 35 Dependents' Educational Assistance 
(DEA) benefits, with an entitlement period extending until 
October 1997.  





CONCLUSION OF LAW

The criteria for a retroactive award of educational 
assistance benefits under Chapter 35 of Title 38, United 
States Code, for the period during which the veteran pursued 
a bachelor's degree between January 1990 and May 1993, are 
not met.  38 U.S.C.A. §§ 3501, 3512, 3680(a) (West 1991); 
38 C.F.R. § 21.4131(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence in this case reflects that the 
appellant's father, the veteran, died in October 1989, as a 
result of lung cancer.  In April 1990, the appellant's mother 
filed an application for dependency and indemnity 
compensation, asserting that the veteran's death should be 
service connected.  Later that month, she filed a VA Form 21-
674 (Request for Approval of School Attendance), on which she 
noted that her son, now the appellant in the present case, 
was pursuing a degree in Education at a South Carolina 
college.  

In January 1995, the RO determined that service connection 
for the cause of the veteran's death was established.  This 
decision was based on a 1994 amendment to 38 U.S.C.A. § 1116, 
which permitted presumptive service connection for, among 
other things, the lung cancer that caused the death of the 
veteran.  That amendment, which did not include an express 
effective date, is presumed to have taken effect on its 
enactment date, November 2, 1994.  See Pfau v. West 12 
Vet.App. 515, 516 (1999); Allin v. Brown, 6 Vet.App. 207, 211 
(1994); Pub. L. No. 103-446, § 505, 108 Stat. 4645, 4664 
(1994).  

In approximately September 1995, the appellant submitted 
several copies of VA Form 22-1999 (Enrollment Certification).  
These documents, dated in September 1995, and signed by an 
individual identified as a VA Coordinator, indicated that the 
appellant was enrolled at the Coastal Carolina University in 
South Carolina, between January 1990 and May 1993, in pursuit 
of a Bachelor of Science degree in physical education.  This 
information is consistent with that provided at the Travel 
Board hearing conducted in January 2000 (see transcript at 
pp. 4 and 10), where the appellant testified that he 
completed his education, by obtaining a bachelor's degree, in 
1993.  In October 1995, the appellant was determined to be 
entitled to Title 38, Chapter 35, benefits for a period not 
to exceed 45 months, he was advised that his entitlement had 
to be used by October 1997.  

At present, the appellant seeks a retroactive award of DEA 
benefits for the period during which he pursued his 
bachelor's degree, between 1990 and 1993.  

Pursuant to 38 U.S.C.A. § 3501(a)(1)(A), eligibility for DEA 
assistance for a child of a veteran requires that the veteran 
have died of a service-connected disability.  Thus, by 
definition, the appellant did not qualify for DEA benefits 
before the 1994 congressional amendment to 38 U.S.C.A. § 1116 
that afforded service connection for the cause of his 
father's death.  Moreover, although the commencement date of 
an award of DEA can be based upon a liberalizing change in 
law, such as the amendment to 38 U.S.C. § 1116, that date 
cannot be earlier than the effective date of the change in 
the law.  38 C.F.R. § 21.4131(f).  Since the appellant 
completed his college education in May 1993, and the 
effective date of the amendment to 38 U.S.C. § 1116 was 
November 1994, he was simply not eligible for DEA benefits 
under 38 U.S.C. § 3501 at the time he was in school.  See 
DeSousa v. Gober, 10 Vet.App. 461, 467 (1997), citing 
precedential cases to the effect that an award of DIC may not 
be earlier than the enabling change in law, and concluding, 
"Hence, the effective date for education benefits awarded 
'pursuant to' liberalizing law or regulation also may be no 
earlier than the effective date of the Act or administrative 
issue."

The appellant has forcefully argued that, at the time service 
connection for the cause of the veteran's death was 
established in 1995, based upon the 1994 amendment to the 
statute at 38 U.S.C.A. § 1116, he had a pending claim for DEA 
benefits.  In this regard, he testified that he had submitted 
a formal application for that benefit in late 1989 or early 
1990, and was in fact told in 1995, by personnel at the 
Atlanta, Georgia, RO (where education claims are handled for 
that region of the country), that they had in their 
possession a December 1989 application, which, however, was 
subsequently lost.  

As mentioned above, the claims file does contain a VA Form 
21-674 (Request for Approval of School Attendance), received 
from the appellant's mother in April 1990, which shows the 
appellant was in pursuit of a degree at the school from which 
the record indicates it was ultimately obtained.  Although 
this form is not an actual application for DEA benefits (the 
correct form would be VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance), even if 
it were assumed that the appellant did submit a claim for DEA 
benefits as early as December 1989, his eligibility for DEA 
benefits was always contingent upon the determination that 
the veteran had died of a service-connected disability, which 
status was established only as of the 1994 amendment to 
38 U.S.C.A. § 1116.  Moreover, 38 U.S.C.A. § 3680(a) 
specifically provides that payments of education assistance 
shall be made only when an eligible person is in pursuit of a 
program of education.  Here, the appellant completed his 
education in 1993.  

In reaching our conclusion in this case, the Board observes 
that a precedent opinion of the VA General Counsel, 
VAOPGCPREC 69-91 (Sept. 27, 1991), has addressed the 
analogous question of retroactive payment of DEA benefits due 
to establishment of service connection for the cause of a 
veteran's death due to non-Hodgkin's lymphoma (NHL).  That 
question was raised in the context of regulations promulgated 
in 1990, which provided that a person who had served in 
Vietnam during the Vietnam era and who subsequently developed 
NHL would be granted service connection for that disease.  
The facts assumed in the General Counsel's opinion, and 
pertinent to our discussion here, were that the veteran died 
due to NHL in 1976, that the child of the veteran was 19 
years old at that time, and that an application for DEA 
benefits was submitted by the child upon the veteran's death.  
Since the effective date of the regulation establishing 
service connection for NHL was made retroactive to 1964, it 
was held that a retroactive award could be paid for the 
period beginning on the later of two possible dates-the date 
of the veteran's death or one year prior to the date of the 
DEA application.

The General Counsel opinion also made it clear that no 
benefits would be payable beyond a specific date in 1984, 
falling eight years after the veteran's death.  In regard to 
the date beyond which payments could not be made, we would 
observe that the basic eligibility period for DEA benefits 
for a child whose eligibility is derived from the death of a 
parent, which occurs after the child's 18th birthday but 
before the child's 26th birthday, shall end eight years after 
the date of death of the parent from whom eligibility is 
derived.  38 U.S.C.A. § 3512(a)(3).  Thus, the eligibility 
period for the child, in the hypothetical situation 
considered by the General Counsel, was from 1976 to 1984.  

In the case currently before the Board, the eligibility 
period of DEA benefits for the appellant, who was born in 
1967 and was therefore over 18 years old at the time of the 
veteran's death, would run for eight years after the 
veteran's death, i.e., from October 1989 to October 1997.  As 
already mentioned, however, the effective date of the change 
in law which established service connection for lung cancer 
was November 1994.  This was some 5 years after the veteran's 
death, and after any application for DEA benefits presumably 
submitted by the appellant shortly after the death of the 
veteran.  The effective date of the change in law in the 
present case was also a year after the appellant had 
completed his education.  Accordingly, the facts of the 
appellant's claim herein are significantly different from 
those in the scenario considered in VAOPGCPREC 69-91, where 
the effective date of the change in law establishing service 
connection for a particular disability pre-dated the 
veteran's death and the survivor's application for DEA 
benefits.  Therefore, the General Counsel's 1991 opinion 
cannot be read to provide a basis to award the retroactive 
benefits that the appellant seeks herein.  

Although it is unfortunate that the period between 1989 (when 
the veteran died)  and 1994 (when the effective date of 
service connection for lung cancer was established pursuant 
to the amendment of 38 U.S.C.A. § 1116) was lost to the 
appellant for purposes of awarding DEA benefits, it has been 
previously observed that even "a VA administrative issue 
having the effect of granting retroactive service connection 
for cause of death . . . may not afford all deceased 
veterans' dependents an opportunity to timely file for 
retroactive chapter 35 benefits based on that administrative 
issue."  See VAOPGCPREC 12-92 (May 28, 1992).  In that 
opinion, the General Counsel addressed the question of 
whether a claim for dependency and indemnity compensation 
(DIC) could be considered as a claim for chapter 35 benefits.  
In holding that a DIC claim could not be considered as such a 
claim, the General Counsel observed that "such equitable 
concerns" can only be addressed through "requisite 
legislative amendment."

In a similar context, the U.S. Court of Appeals for Veterans 
Claims, in affirming a decision of the Board which had 
declined to award DIC earlier than the effective date of a 
liberalizing change in law, noted that, if the Court were to 
hold that an earlier date was applicable, "it appears that 
such a holding would violate OPM v. Richmond, 496 U.S. 414, 
416 (1990) ('payments of money from the Federal Treasury are 
limited to those authorized by statute')".

Thus, although we are sympathetic with the appellant's 
sincere belief in his claim, and we appreciate his forthright 
testimony at the hearing before the undersigned, we are 
constrained to decide this case based upon the governing law.  
Accordingly, for the reasons set forth above, the appellants' 
claim for a retroactive award of educational assistance 
benefits under Chapter 35 of Title 38, United States Code, 
for the period during which he pursued a bachelor's degree 
between January 1990 and May 1993, must be denied.  


ORDER

Entitlement to a retroactive award of educational assistance 
benefits under Chapter 35 of Title 38, United States Code, 
for the period during which the appellant pursued a 
bachelor's degree between January 1990 and May 1993, is 
denied.  




           
     ANDREW J. MULLEN
     Member, Board of Veterans' Appeals



 

